DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that in claim 1, from which claims 2-13 depend, it is not clear where or in what manner the heating mechanism (line 6) is situated or located within the claimed apparatus in relation to the other components, rendering the scope of the claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0330472 to Honda et al (Honda et al). Honda et al teaches a quenching processing apparatus comprising a conveying mechanism (50A and paragraph [0084] for example), conveying a workpiece (the thin films 21 of Honda et al), a supporting mechanism (gas coolers 6A) arranged downstream of the conveying mechanism and supporting the workpiece by contacting the workpiece with a roller outer surface, a heating mechanism (paragraph [0088] for example) where the roll (6A) of the supporting mechanism includes an outer ring portion (11) abutting or contacting the workpiece (21), a shaft (10) including a hollow structure allowing a cooling medium to pass therethrough and supports the outer ring rotatably, and a bearing arrangement (18) between the outer ring and the shaft, thereby showing all aspects of above claim 1.
With respect to claim 5, the shaft of Honda et al does not rotate.

With respect to claim 8, a plurality of bearings are employed (at least two are shown in the figures).
With respect to claim 11, a plurality of rolls are employed by Honda et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. As applied to claim 1 above, Honda et al shows all aspects of the above claims except the specific use of a non-magnetic material (ceramic or resin) for the outer shell (claims 3 and 4) or the use of any particular bearing configuration or type (claims 7, 9 and 10). With respect to claims 3 and 4, Honda et al does not teach any material requirement for the outer ring portion (11), however it is noted that ceramics are old and well known roll materials and .
With respect to claims 7, 9 and 10, Honda et al recites the use of bearings (18) of a general type which would slide or move between the outer roll (11) and the shaft (10) however no particular type of sliding bearing is recited. However, sliding bearings with reduced hardness, slits and interference fit along one component (in the instant case along the shaft (10) are also old and well known expedients in the bearing arts and motivation to employ commonly known bearing arrangements in the apparatus of Honda e al which requires bearings of such a type would also have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 1, 2, 5-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,335,494 to Lemelson (Lemelson). Lemelson teaches a quenching processing apparatus including a conveying mechanism (the hopper and nozzle arrangement 61, 63, 64) conveying a workpiece (66) in a longitudinal direction, supporting mechanism (rolls 67, 71) supporting the workpiece downstream of the conveying mechanism, and a heating mechanism (80, 81 or 78, 79), where the supporting mechanism includes rolls (67, 71) which contact the outer surfaces of the workpiece (66) and include an outer ring (67a, 67b) and a hollow shaft (85) through which a cooling medium is provided and which supports the outer ring in a rotatable fashion, but does not specifically show a bearing structure between the shaft and the outer ring. However, since the shaft (85) is stationary and the outer ring (67a, 67b) of Lemelson is rotating, some type of .
With respect to claim 2, Lemelson, in figure 1 for example shows a holding mechanism in the form of additional rollers at the bottom of figure 1, which impart a bending force on the workpiece.
With respect to claim 5, the shaft of Lemelson does not rotate.
With respect to claim 6 the rollers 67, 71 of Lemelson are cylindrical and flat in section view (see figures 1 and 2 for example).
With respect to claims 7-10, sliding bearings with reduced hardness, slits and interference fit along one component (in the instant case along the shaft (85) are also old and well known expedients in the bearing arts and motivation to employ commonly known bearing arrangements in the apparatus of Lemelson which requires bearings of such a type would also have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 12, Lemelson teaches a cooling mechanism (col. 3 lines 45-50 for example) situated downstream of the heating mechanism.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Yamashita et al and Kritikos are also cited as further examples of prior art cooling or quenching roller arrangements. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk